

116 HR 2149 IH: Exposing the Financing of Human Trafficking Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2149IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Steil (for himself and Ms. Dean) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Trafficking Victims Protection Act of 2000 to include financial criminal activities
			 associated with the facilitation of severe forms of trafficking in persons
			 within the factors considered as indicia of serious and sustained efforts
			 to eliminate severe forms of trafficking in persons, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Exposing the Financing of Human Trafficking Act. 2.Inclusion of financial criminal activitiesSubsection (b) of section 108 of the Trafficking Victims Protection Act of 2000 is amended by adding at the end the following new paragraph:
			
 (13)Whether the government of the country vigorously investigates, seeks to prevent, and prosecutes financial criminal activities associated with the facilitation of severe forms of trafficking in persons..
		